El Juez PresideNte Señor Del Toro
emitió la opinión del tribunal.
La cuestión a estudiar y a resolver en este caso es la de si bajo las circunstancias que en el mismo concurren estuvo facultada la corte sentenciadora al dejar sin efecto la sen-tencia que dictara y al permitir la radicación de una demanda enmendada.
Josefina González, una mujer casada, demandó a la WMte Star Bus Line, una corporación de esta isla que se dedica al transporte de pasajeros, en reclamación de mil doscien-tos dólares por concepto de daños y perjuicios sufridos como consecuencia de un accidente que atribuye a la negligencia de la demandada y a virtud del cual un automóvil suyo quedó destrozado por un golpe que le dió una guagua de la deman-dada.
Contestó ésta negando general y específicamente las ale-gaciones esenciales de la demanda y alegando como defensa especial que dicba demanda no aducía beclios suficientes de-terminantes de una buena causa de acción en favor de la demandante y en contra de la demandada.
Pué el pleito a juicio y la corte lo falló por sentencia de febrero 5, 1937, declarando la demanda sin lugar. Basó su sentencia en una relación de hechos y opinión en que dice:
"Las partes no ban sometido alegato alguno; pero al examinar la corte la reciente jurisprudencia del Tribunal Supremo en cuanto a esta materia, encuentra que de acuerdo con la teoría sentada en el caso de Flit v. White Star Line, 49 D.P.R. 144, en el que se hace un resumen de toda la jurisprudencia anterior sobre la misma ma-teria, es la doctrina de esta jurisdicción que una mujer casada no tiene causa de acción para iniciar un pleito por daños y perjuicios *347sufridos en bienes de la sociedad de gananciales, y que por tanto, bay necesariamente que declarar con lugar la excepción de falta de becbos constitutivos de causa de acción en la demanda. Pudiera ale-garse que esta jurisprudencia se refiere solamente a daños persona-les; pero en el extenso estudio que se hace de esta cuestión en el caso de Vázquez v. P. R. Railway, Light & Power Co., 35 D.P.R. 62, se resuelve la cuestión de que bienes adquiridos durante el matri-monio se reputan gananciales mientras no se pruebe que pertenecen privativamente al marido o a la mujer. Ésa es la ley y ésa es la jurisprudencia. La demanda alega expresamente que la demandante es una mujer casada y que 'su carro “Chevrolet” sufrió daños.’ Hemos examinado la prueba para ver si la existencia de propiedad no comunal quedaba curada; pero de la declaración de la demandante y de su esposo José Avilés Rodríguez se desprende que el carro lo compró ella con sus economías en marzo 29 de 1936, para cuya fecha ya estaba casada. Las economías están consideradas como pro-piedad conyugal y el carro, aún cuando adquirido por la mujer, era bien ganancial, de acuerdo con el artículo 1301 del Código Civil de Puerto Rico, y especialmente el inciso primero de dicho artículo. Siendo un bien ganancial los daños y perjuicios que sufrió el mismo, la indemnización por tales daños y perjuicios constituye una pro-piedad o bien ganancial a su vez, que debe ser reclamada por el ma-rido como representante legal de la sociedad conyugal.”
Pidió la demandante a la corte que reconsiderara su sen-tencia y le permitiera radicar una demanda enmendada. Oyó la corte a ambas partes y, citando el artículo 140 del Código de Enjuiciamiento Civil y el caso de Merino v. City of New York Fire Ins. Co., 35 D.P.R. 451, el veinte del pro-pio febrero de 1937 dejó sin efecto su sentencia y concedió permiso para que la demanda enmendada fuera radicada, siendo contra esa orden de la corte que se interpuso el pre-sente recurso de apelación.
¿Tuvo facultad la corte de distrito para actuar en la forma en que lo hizo?
La demandada y apelante sostiene que no, porque la de-manda original era fatalmente defectuosa y no susceptible de enmienda, porque la demanda enmendada no corrige el defecto de la original y porque no teniendo derecho de ac-*348ción alguno la demandante, tampoco lo tenía a ser sustituida por otra parte ajena al litigio. Y tiene razón a nuestro juicio.
Citando el caso de Dubbers v. Goux, 51 Cal. 153, dice Bancroft:
“. . . no puede sustituirse el demandante que entabló la acción por un nuevo demandante, cuando la parte que viene como sustituía es la única que tenía un interés actual al tiempo que se entabló la acción.” (Bancroft’s Code Pleading, Vol. 1, sec. 574, pág. 830.)
Siendo ello así, como la sociedad de gananciales que trató de traerse al pleito era la única que tenía un interés actual al tiempo en que se entabló la acción, claro es que la demanda enmendada no pudo admitirse. La corte carecía de autoridad para ordenar por tal medio que un pleito que cayó por su base, que era a los efectos legales inexistente, continuara en pie, como si se hubiera válidamente iniciado cuando la primitiva demanda fue archivada.
Examinado el caso de Merino, supra, encontramos que es distinto. Allí el pleito había sido iniciado por la persona que realmente tenía derecho para ello, habiéndose cometido un error de derecho por parte de su abogado que dió lugar a que se dictara' una sentencia adversa contra dicha persona. Aquí se alega también la comisión de un error de derecho por parte del abogado de la demandante cometido al iniciar el pleito a su nombre en vez de hacerlo a nombre de su marido como representante de la sociedad de gananciales, pero lo hecho no estableció base alguna sobre la cual pueda continuar edificándose. Lo que aquí procede es iniciar in-dependientemente la acción a nombre de la parte realmente interesada.

Bebe el recurso declararse con lugar y en su consecuencia revocarse la resolución apelada.

El Juez Asociado Señor De Jesús no intervino.